DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implementation of claim 1 must be shown or the feature(s) canceled from the claim(s). (The Examiner notes that the flowchart in Fig. 5 does not appear to match that claimed in claim 1. For example, there is no mention of a resuming condition, or of any “advance” event before which certain claimed actions take place, etc.) The Examiner suggests a flowchart showing the implementation of claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
The flowchart in Fig. 5 states at S51 - “1st Manual Mode Selected”, and then following along via the Yes path to S61 states “Permit 1st Manual Mode”, and then following along to S71 states “During 2nd Manual Mode”. Likewise, the flowchart in Fig. 5 states at S51 - “1st Manual Mode Selected”, and then following along via the No path to S52 states “2nd Manual Mode Selected”, then following along the Yes path to S62 states “Permit 2nd Manual Mode”, and then following along to S72 states “During 2nd Manual Mode”. It is unclear how at S71 it could be “during 2nd manual mode” when it is in the 1st manual mode, and likewise it is unclear how at S72 it could be “during 1st manual mode” when it is in the 2nd manual mode (and furthermore when the 1st manual mode is explicitly not selected at S51).
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “transmpission”. This is a spelling error and should be --transmission--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, of copending Application No. 17/177,448 (reference application, hereinafter referred to as ‘448). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
448’ claims:
Re Claim 1 (of the instant application). A shift control system for an automatic transmission, where one of an automatic transmission mode and a manual transmission mode is selectively set (claim 1 of ‘448), comprising:
a shift switch through which a manual transmission command for arbitrarily changing a gear stage of the automatic transmission can be inputted in the manual transmission mode (claim 1), the manual transmission mode including:
a first manual mode in which the gear stage is changed and maintained by inputting the manual transmission command using the shift switch (claim 1 of ‘448); and
 a second manual mode in which the automatic transmission mode is resumed by satisfying a resuming condition after the gear stage is changed (claim 1 of ‘448); and
 a mode input device (a mode input device is a type of controller, and so therefore read upon by the claimed controller of ‘448) configured to select in advance either one of the first manual mode and the second manual mode to be set, the mode input device setting the automatic transmission to the automatic transmission mode by the mode selected in advance being changed from the first manual mode to the second manual mode, or vice versa (claim 1 of ‘448).
Re Claim 2. The shift control system of claim 1, wherein the resuming condition is that a speed of a vehicle becomes a given value, while the shift control system is set to the second manual mode (claim 2).
Re Claims 3 and 8. The shift control system of claim 2, wherein the shift switch includes a switch provided on a left side and a switch provided on a right side of a steering wheel of [a/the] vehicle, and one of the switches shifts up the gear stage, while the other switch shifts down the gear stage (claim 3 of ‘448).
Re Claims 4, 9, 11, and 15. The shift control system of claim 3, wherein the mode input device includes a commander switch and a display unit, and wherein[,] when an icon of the first manual mode or the second manual mode displayed on the display unit is selected by the commander switch being operated to input the manual transmission command into the shift switch, the mode input device selects in advance the first manual mode or the second manual mode to be set (claim 4 of ‘448).
Re Claims 5, 10, and 12. The shift control system of claim 3, wherein the mode input device includes a contact-type touch panel, and wherein, by an icon of the first manual mode or the second manual mode displayed on the touch panel being pushed directly to input the manual transmission command into the shift switch, the mode input device selects in advance the first manual mode or the second manual mode to be set (claim 5 of ‘448).
Re claims 6, 7, 13, 14, and 16-20. The shift control system of claim 4, wherein when the shift control system is set to either one of the first manual mode and the second manual mode, the shift control system is set to the automatic transmission mode by the shift switch continuing inputting for a given period of time (claim 6 of ‘448).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. (The Examiner notes that as of 10/13/2022, the ‘448 application has been allowed, but the issue fee has not yet been paid and the patent is not yet issued. Once the ‘448 application issues as a patent, this will become (nonprovisional) nonstatutory double patenting.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to select in advance” Claims 4, 9, 11 and 15 recite “selects in advance”. The term “in advance” in claims 1, 4, 9, 11, and 15 is a relative term which renders the claim indefinite. The claim does not specify relative to what “in advance” refers.
Furthermore, in regards to claim 1, it is additionally unclear what the limitation “the mode input device setting the automatic transmission to the automatic transmission mode by the mode selected in advance being changed from the first manual mode to the second manual mode”. It is unclear “in advance” of what, as discussed above. It is additionally unclear whether the mode selected in advance being changed from the first manual mode to the second manual mode must also occur “in advance” of that same event. Logically, the “mode selected in advance” cannot be changed after the event in advance of which the selection occurred, as the mode would not still be selected in advance if the selection occurred afterwards.
Claims 5, 10, and 12 recite “contact-type touch panel”. Per MPEP § 2173.05(b.III.E), the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Adames (US 2016/0363213).
Adames discloses:
Re Claim 1. A shift control system for an automatic transmission, where one of an automatic transmission mode and a manual transmission mode is selectively set (abstract), comprising:
a shift switch (paddles 22 and 24) through which a manual transmission command for arbitrarily changing a gear stage of the automatic transmission can be inputted in the manual transmission mode, the manual transmission mode including:
a first manual mode in which the gear stage is changed and maintained by inputting the manual transmission command using the shift switch (paddles 22 and 24; abstract); and
 a second manual mode in which the automatic transmission mode is resumed by satisfying a resuming condition after the gear stage is changed (manual gate shifting mode, abstract); and
 a mode input device (touch-screen 90; para. [0020]) configured to select in advance either one of the first manual mode and the second manual mode to be set, the mode input device setting the automatic transmission to the automatic transmission mode by the mode selected in advance being changed from the first manual mode to the second manual mode (after the manual transmission mode is selected in advance [0020], the transmission may be put into the first manual mode, then changed to the second manual mode (by switching to D and then using the shift paddle(s), then not using the shift paddle for the required amount of time such that the transmission switches to the automatic switching mode [0026]), or vice versa.
Re Claim 2. The shift control system of claim 1, wherein the resuming condition is that a speed of a vehicle becomes a given value, while the shift control system is set to the second manual mode (abstract).
Re Claims 3 and 8. The shift control system of claim 2, wherein the shift switch includes a switch provided on a left side and a switch provided on a right side of a steering wheel of [a/the] vehicle, and one of the switches shifts up the gear stage, while the other switch shifts down the gear stage (para. [0011] - “In general, when the paddle shifters 20 are utilized, the shift control system 12 will automatically upshift transmission gears when the engine speed (RPMs) meets or exceeds a predetermined speed (e.g., redlines)”).
Re Claims 4, 9, 11, and 15. The shift control system of claim 3, wherein the mode input device includes a commander switch (95; para. [0020]) and a display unit (90; para. [0020]), and wherein[,] when an icon of the first manual mode or the second manual mode displayed on the display unit is selected by the commander switch being operated to input the manual transmission command into the shift switch, the mode input device selects in advance the first manual mode or the second manual mode to be set (para. [0020]).
Re Claims 5, 10, and 12. The shift control system of claim 3, wherein the mode input device includes a contact-type touch panel (para, [0020]), and wherein, by an icon (the term icon is understood to encompass graphical representations which do not use words and alternatively words) of the first manual mode or the second manual mode displayed on the touch panel being pushed directly to input the manual transmission command into the shift switch, the mode input device selects in advance the first manual mode or the second manual mode to be set (para. [0020]).
Re claims 6, 7, 13, 14, and 16-20. The shift control system of claim 4, wherein when the shift control system is set to either one of the first manual mode and the second manual mode, the shift control system is set to the automatic transmission mode by the shift switch continuing inputting for a given period of time (para. [0011]. The driver choosing to press a paddle shifter and choosing to not press a paddle shifter are both forms of inputs.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marchart (US 6,363,805) discloses, inter alia, a transmission having an automatic transmission mode and a manual transmission mode, with the manual mode having a first manual mode and a second manual mode (C5/L18-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658